           Case 1:19-cv-02400-JPO Document 45 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEUTSCHE BANK CASH ACCOUNT
 PENSION PLAN, et al.
                      Plaintiffs,                                    19-CV-2400 (JPO)

                       -v-                                                 ORDER

 ORANGE BANK AND TRUST
 COMPANY, et al.
                    Defendants.


J. PAUL OETKEN, District Judge:

         On February 18, 2020, the parties filed a status letter with the Court. (Dkt. No. 44.) In

the letter, the parties indicated that they expected the settlement agreement to be finalized and

executed at the end of that month. (Id.) There has been no further communication with the

Court.

         Accordingly, the parties shall file either (1) a consent order for this Court’s approval or

(2) submit a status letter on or before June 15, 2020.

         SO ORDERED.

Dated: May 15, 2020
       New York, New York
                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
